Case: 4:19-cv-00373-RWS Doc. #: 123 Filed: 08/26/21 Page: 1 of 1 PageID #: 549


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STEVEN KADAR, et al.,                           )
                                                )
         Plaintiffs,                            )
                                                )
v.                                              )         Case No. 4:19CV373 HEA
                                                )
AROUBA SIDDIQUI, et al..,                       )
                                                )
                                                )
         Defendants,                            )

                                             ORDER

         In order to avoid the appearance of impropriety, the undersigned has determined that he

should disqualify himself pursuant to 28 U.S.C. ' 455 from handling any matter in this case.

         Accordingly,

         IT IS HEREBY ORDERED that the undersigned United States District Judge is

disqualified from handling any matters in this case.

         IT IS FURTHER ORDERED that the Clerk of the Court transfer this case to another

Judge.

         Dated this 26th day of August, 2021.




                                                        HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                    −1−
